Case 2:21-cv-00508-JCC Document 1-1 Filed 04/15/21 Page 1 of 8




                     EXHIBIT A
60646072

                 Case 2:21-cv-00508-JCC Document 1-1 Filed 04/15/21 Page 2 of 8




                                                FILED
                                       2021 FEB 2612:42 PM
                                            KING COUNTY
                                      SUPERIOR COURT CLERK
            2
                                               E-FILED
            3                         CASE#: 20-2-18195-1 SEA

            4

            5

            6

            7            IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
            8
                                               FOR KING COUNTY
            9

           10   NANCY WAGNER, an individual,
                                                            Case No. 20-2-18195-1 SEA
           11
                                               Plaintiff,   AMENDED COMPLAINT FOR
           12                                               DAMAGES
                        V.
           13                                               1. Wrongful Termination in Violation of
                                                            29 U.S.C. 2601 et al.
                 KING COUNTY, WASHINGTON; and
           14    DOES 2 through 10, inclusive,              2. Wrongful Termination in Violation of
           15                                               RCW 48.79.010 et al.
                                          Defendants.
           16
                                                            JURY TRIAL DEMAND
           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

                                                                             DEFIANCE LAW PLLC
                Alv1ENDEDC011PLAINT-PAGE10F7                             7512 Bridgeport Way W, Ste A
                                                                            Lakewood, WA 9B499
                                                                            Tele: (253) 244-7327
60646072

                     Case 2:21-cv-00508-JCC Document 1-1 Filed 04/15/21 Page 3 of 8




                                                          COMPLAINT
            2                                            I.      PARTIES
            3              1.       This is an action by Nancy Wagner or "Plaintiff'', a resident of Pierce
            4   County, Washington, who was employed by King County, Washington 1 ("KM" or
            5   "Defendant") through its transit department, King County Metro, as a Transit Parts
            6   Specialist subjected to harassment, discrimination, wrongful termination and retaliation
            7   as a result of her attempts to assert her rights under the Family Medical Leave Act of
            8   1993 ("FMLA"), 29 U.S.C. Section 2601 et seq. and the Washington State Family Leave
            9   Act ("WFLA"), RCW 49.78.010 et seq.
           10              2.       At all times referenced herein, Plaintiff's employer, pursuant to 26 U.S.C.
           11   Section 2611(4) and RCW 49.78.020(5) was the King County, Washington, a political
           12   subdivision of the State of Washington. King County operates its transit department,
           13   King County Metro, where Plaintiff was employed.
           14              3.       The true names and capacities, whether individual, corporate, associate or
           15   otherwise, of defendants sued in the Complaint under the fictitious names of DOES 2
           16   through 10, inclusive, are unknown to Plaintiff who therefore sues defendants by such
           17   fictitious names. Plaintiff will amend this complaint to allege their true names and
           18   capacities when ascertained. Plaintiff is informed and believes, and thereon alleges, that
           19   each of the said fictitiously named defendants are responsible in some manner for the
           20   occurrences herein alleged.
           21              4.       At all times herein mentioned, Defendants, and each of them, were the
           22   agents, servants, employees, and joint venturers of each other, and were acting within the
           23   course and scope of said agency, employment or joint venture.
           24                                    II.   JURISDICTION & VENUE
           25

           26   1   Previously identified as DOE 1.

                                                                                               DEFIANCE LAW PLLC
                Alv1ENDEDCO11PLAINT-PAGE2OF7                                               7512 Bridgeport Way W, Ste A
                                                                                              Lakewood, WA 9B499
                                                                                              Tele: (253) 244-7327
60646072

                  Case 2:21-cv-00508-JCC Document 1-1 Filed 04/15/21 Page 4 of 8




                        5.      This Court has original jurisdiction over the WFLA causes of action and
            2   concurrent jurisdiction over the FMLA causes of action. The jurisdiction of this Court is
            3   invoked to secure protection of right guaranteed by federal and Washington State Law.
            4           6.      Jurisdiction is proper because Plaintiff has exhausted her administrative
            5   remedies. Plaintiff served a Claim for Damages form on the King County Office of Risk
            6   Management Services on June 30, 2020. Plaintiff received no response from the Office of
            7   Risk Management Services, King County, or King County Metro necessitating the
            8   present lawsuit. Plaintiff may therefore file this civil action in an appropriate Court
            9   pursuant to 29 U.S.C. Section 2617 and RCW 49.78.330.
           10           7.      Venue lies in this Court because a substantial number of the unlawful
           11   employment practices alleged in this action took place within this King County where
           12   Plaintiff performed her job duties on behalf of Defendant.
           13                       III.    GENERAL FACTUAL ALLEGATIONS
           14           8.      Plaintiff was first hired by KM on April 7th , 2014 as a Transit Part
           15   Specialist.
           16           9.      In August 2019, the Plaintiff was injured on the job resulting in torn
           17   ligaments in her ankle. The Plaintiff was ordered to wear a boot and use crutches.
           18   Plaintiff took about three weeks off work to recover. Defendant improperly designated
           19   this time off for a work injury as FMLA leave.
           20           10.     On or about September 24th , 2019, Plaintiff's son suffered an asthma
           21   attack. Being the sole parent, Plaintiff applied to extend her FMLA. Plaintiff took leave
           22   from September 24th - October 2nd, 2019 to be with her son. KM agreed to allow Plaintiff
           23   to take these days off.
           24

           25

           26

                                                                                            DEFIANCE LAW PLLC
                Alv1ENDEDC011PLAINT-PAGE30F7                                            7512 Bridgeport Way W, Ste A
                                                                                           Lakewood, WA 9B499
                                                                                           Tele: (253) 244-7327
60646072

                  Case 2:21-cv-00508-JCC Document 1-1 Filed 04/15/21 Page 5 of 8




                        11.       On or about October 3, 2019, upon returning to work, Plaintiff was
            2   notified her FMLA leave had been exhausted. Plaintiff's FMLA leave had only been
            3   exhausted because Defendant improperly designated her time off for a work injury as
            4   FMLA leave. Plaintiff filed a grievance with her Union. Plaintiffs grievance was denied a
            5   few days later.
            6           12.       On or about November 1, 2019, Plaintiff received a letter stating she was
            7   terminated. The reason behind the termination was because of six absences resulting from
            8   Plaintiff's FMLA leave being improperly exhausted. These absences came from Plaintiff
            9   taking days off to take care of her son. The Plaintiff's employer neglected to tell the
           10   Plaintiff her FMLA was used up before taking it.
           11           13.       In November 2019 the Plaintiff's Supervisor, Michael Marks, had the
           12   Plaintiff sign her six unaccused absences to put on file so they could officially fire her.
           13           14.       In November 2019, Plaintiff was officially terminated by her supervisor,
           14   Michael Marks.
           15                                    FIRST CAUSE OF ACTION
           16                           Wrongful Termination in Violation of FMLA
           17                                   (29 U.S.C. Section 2601    et   seq.)
           18           15.       Plaintiff re-alleges and incorporates by reference paragraphs 1 through 14
           19   of this Complaint as if fully alleged herein.
           20           16.       Plaintiff, at all relevant times, was an employee, as that term is defined
           21   under 29 U.S.C Section 2611 and RCW 49.78.020, of Defendant.
           22           17.       Plaintiff, as a result of a serious medical condition of her son, was entitled
           23   to take approved family medical leave. Defendant violated this provision by improperly
           24   designating time off for a work injury as FMLA leave. As a result, Plaintiff exhausted her
           25   FMLA leave when taking time off to care for her son.
           26

                                                                                               DEFIANCE LAW PLLC
                Alv1ENDEDC011PLAINT-PAGE40F7                                               7512 Bridgeport Way W, Ste A
                                                                                              Lakewood, WA 9B499
                                                                                              Tele: (253) 244-7327
60646072

                  Case 2:21-cv-00508-JCC Document 1-1 Filed 04/15/21 Page 6 of 8




                        18.       Defendant, through its actions, interfered with Plaintiff's attempts to
            2   exercise her rights under FMLA and wrongfully terminated her employment in response
            3   to those attempts.
            4           19.       As a result of Plaintiff's wrongful termination, she has incurred, and
            5   continues to incur, lost wages and lost employment benefits, all within the meaning of 29
            6   U.S.C. 2617(a), in an amount to be proven at trial. Plaintiff has further endured
            7   humiliation, embarrassment, loss of reputation, emotional distress, and mental anguish as
            8   a result of her wrongful termination.
            9           20.       Defendant's conduct described herein was intended to cause injury to
           10   Plaintiff or was despicable conduct carried on by Defendant with a willful and conscious
           11   disregard of Plaintiff's rights and subjected Plaintiff to cruel and unjust hardship in
           12   conscious disregard of Plaintiff's rights, such as to constitute malice, oppression, or fraud.
           13           21.       Plaintiff is further entitled to attorney's fees and costs incurred in pursuit
           14   of this action.
           15                                  SECOND CAUSE OF ACTION
           16                           Wrongful Termination in Violation ofWFLA
           17                                           (49.78.010 et seq.)
           18           22.       Plaintiff re-alleges and incorporates by reference paragraphs 1 through 21
           19   of this Complaint as if fully alleged herein.
           20           23.       Plaintiff, at all relevant times, was an employee, as that term is defined
           21   under 29 U.S.C Section 2611 and RCW 49.78.020, of Defendant.
           22           24.       Plaintiff, as a result of a serious medical condition of her son, was entitled
           23   to take family medical leave. Defendant violated the WFLA in improperly designating
           24   Plaintiff's time off for a work injury as WFLA leave, resulting in Plaintiff exhausting her
           25   WFLA leave when taking time off to care for her son.
           26

                                                                                                DEFIANCE LAW PLLC
                Alv1ENDEDC011PLAINT-PAGE50F7                                                7512 Bridgeport Way W, Ste A
                                                                                               Lakewood, WA 9B499
                                                                                               Tele: (253) 244-7327
60646072

                  Case 2:21-cv-00508-JCC Document 1-1 Filed 04/15/21 Page 7 of 8




                       25.     Defendant, through its actions, interfered with Plaintiff's attempts to
            2   exercise her rights under WFLA and wrongfully terminated her employment in response
            3   to those attempts.
            4          26.     As a result of Plaintiff's wrongful termination, she has incurred, and
            5   continues to incur, lost wages and lost employment benefits, all within the meaning of
            6   RCW 49.78.330, in an amount to be proven at trial. Plaintiff has further endured
            7   humiliation, embarrassment, loss of reputation, emotional distress, and mental anguish as
            8   a result of her wrongful termination.
            9          27.     Plaintiff is further entitled to liquidated damages, attorney's fees and costs
           10   incurred in pursuit of this action under RCW 49.78.330.
           11                                   PRAYER FOR RELIEF
           12          WHEREFORE, Plaintiff, Nancy Wagner, respectfully requests that the Court
           13   issue a judgment granting her the following relief from Defendant:
           14          a.      Grant a permanent injunction enjoining the Defendant, its officers,
           15                  successors, assigns, and all persons in active concert or participation with
           16                  it from engaging in any employment practice which discriminates in
           17                  violation ofFMLA or WFLA;
           18          b.      Compensatory damages for lost wages and employment benefits;
           19          C.      Compensatory damages for emotional distress, embarrassment, and
           20                  humiliation, pain and suffering, mental anguish, anxiety, inconvenience,
           21                  and loss of enjoyment of life;
           22          d.      Punitive damages to punish the Defendant for its willful, wanton,
           23                  oppressive, malicious, and/or grossly negligent conduct;
           24          e.      Costs expended herein, including reasonable attorneys' fees;
           25          f.      Pre-judgment and post-judgment interest; and
           26          g.      Liquidated damages in an

                                                                                            DEFIANCE LAW PLLC
                Alv1ENDEDC011PLAINT-PAGE60F7                                            7512 Bridgeport Way W, Ste A
                                                                                           Lakewood, WA 9B499
                                                                                           Tele: (253) 244-7327
60646072

                 Case 2:21-cv-00508-JCC Document 1-1 Filed 04/15/21 Page 8 of 8




                     h.     Any and all other relief to which Plaintiff may be entitled.
            2

            3                                 JURY TRIAL DEMAND
            4        Plaintiff requests a jury trial on all questions of fact raised by this Complaint.
            5

            6

            7

            8

            9
                                                            Kevin P. Sun:LH!',~-:n.
           10
                                                            Attorney for Plaintiff

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

                                                                                          DEFIANCE LAW PLLC
                AMENDEDCOJ\1PLAINT-PAGE70F7                                           7512 Bridgeport Way W, Ste A
                                                                                         Lakewood, WA 98499
                                                                                         Tele: (253) 244-7327
